Citation Nr: 0844248	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Whether the appellant has basic eligibility for VA 
nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had verified active duty for training in the 
Army National Guard from March 7, 1966 to July 23, 1966.  He 
also appears to have had additional service in the Army 
National Guard with periods of active duty for training 
and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision that 
determined that the appellant did not satisfy the basic 
eligibility requirements for VA nonservice-connected pension 
benefits.  The veteran provided testimony at a personal 
hearing at the RO in August 2005.  


FINDINGS OF FACT

1.  The appellant had verified active duty for training in 
the Army National Guard from March 7, 1966 to July 23, 1966.  
The appellant's only service was active duty for training 
and/or inactive duty training in the Army National Guard.  

2.  The appellant did not serve on active duty.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice- 
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2004, a RO 
decision in November 2004, and a statement of the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2005 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full- 
time duty in the Armed Forces, other than active duty for 
training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).

The appellant in this case maintains that he is entitled to 
VA nonservice-connected disability pension benefits based on 
his Army National Guard service.  The threshold question that 
must be resolved in this appeal is whether the appellant can 
be recognized as a "veteran", as defined by VA laws and 
regulations, for nonservice connected pension purposes.  

The appellant's DD-Form 214 indicated that he had active duty 
for training in the Army National Guard from March 7, 1966 to 
July 23, 1966.  He also appears to have had additional 
service in the Army National Guard with periods of active 
duty for training and inactive duty training.  The Board 
observes, however, that there is no question that the veteran 
did not have any active service.  The veteran also does not 
contend that he had any active service.  For example, in his 
April 2005 substantive appeal, the veteran solely referred to 
days accumulated from basic training, monthly drills, and 
summer camp.  Also, at the August 2005 RO hearing, the 
veteran did not contend that he active service.  

Although the appellant may have had periods of active duty 
for training and/or inactive duty training, this does not 
qualify him for a pension.  ACDUTRA is specifically exempted 
from the definition of active duty.  38 C.F.R. § 3.6(b)(1) 
(2008).  

Additionally, the evidence does not show, nor does the 
appellant contend, that he was released from his Army 
National Guard service due to a service- connected 
disability.  His DD-214 reflects that he received an 
honorable discharge and was released to the Army National 
Guard of Mississippi.  The Board must accept the service 
department's determinations.  See 38 C.F.R. § 3.203; see also 
Venturella v. Gober, 10 Vet. App. 340, 341-342 (1997); Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  The Board has no 
equitable powers to do otherwise.  

The appellant is not currently service-connected for any 
disability.  In the event that the appellant establishes 
service connection for a disability as having been incurred 
or aggravated during ACDUTRA or INACDUTRA, he may later 
attempt to reopen his claim for pension on that basis.  

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension.  See 
Laruan v. West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected pension benefits is 
precluded based on the appellant's service.  Therefore, the 
Board must deny the appeal.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  



ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


